Exhibit 10.33
FedEx Corporation
INCENTIVE STOCK PLAN
(AS AMENDED)
1. Purpose
The purpose of the FedEx Corporation Incentive Stock Plan (the “Plan”) is to aid
the Company and its subsidiaries in securing and retaining key employees and
directors of outstanding ability and to motivate them to exert their best
efforts to achieve the long-term goals of the Company and its subsidiaries. The
Company believes that the ownership or increased ownership of the Company’s
Common Stock by employees and directors will further align their interests with
those of the Company’s other stockholders and will promote the long-term success
of the Company.
2. Definitions
Unless the context clearly indicates otherwise, for purposes of the Plan, the
following terms shall have the respective meanings indicated below:
“Award” means an award granted under the Plan, which may be in the form of
Restricted Shares or a Stock Option.
“Board of Directors” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code shall include reference to any successor provision of the
Code.
“Common Stock” means the common stock, par value $0.10 per share, of the
Company.
“Company” means FedEx Corporation, a Delaware corporation.
“Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act or rule promulgated under the
Exchange Act shall include reference to any successor provision or rule.
“Incentive Stock Option” means a Stock Option or portion thereof that is
intended to be an “incentive stock option” within the meaning of Section 422 of
the Code and the regulations promulgated thereunder.
“Non-Management Director” means a member of the Board of Directors who is not an
employee of the Company or any of its subsidiaries.
“Non-Qualified Option” means a Stock Option or portion thereof that is not an
Incentive Stock Option.
“Participant” means any individual who receives an Award.

 

 



--------------------------------------------------------------------------------



 



“Restricted Shares” means shares of Common Stock granted under the Plan that are
subject to certain restrictions as provided in Section 8.
“Restricted Stock Award” means a grant of Restricted Shares under the Plan.
“Stock Option” is a right granted under the Plan to purchase a specified number
of shares of Common Stock at a specified price. A Stock Option may be an
Incentive Stock Option or a Non-Qualified Option.
3. Term of the Plan
The Plan shall be effective as of the date on which it is approved by the
Company’s stockholders. Unless the Plan is earlier terminated in accordance with
the provisions hereof, no Award shall be granted under the Plan after May 31,
2013, but outstanding Stock Options and restrictions on Restricted Shares may
extend beyond such date.
4. Administration of the Plan
(a) The Committee. The Plan shall be administered by those members, not less
than two, of the Compensation Committee of the Board of Directors, each of whom
qualifies as both an “outside director” within the meaning of Section 162(m) of
the Code and a “non-employee director” as defined in Rule 16b-3 under the
Exchange Act (the “Committee”).
(b) Authority of the Committee.
(1) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority and discretion to: (i) select Participants and make Awards;
(ii) determine the types of Awards and the number of shares of Common Stock
covered by Awards; (iii) establish the terms, conditions, restrictions and other
provisions of Awards; and (iv) amend, modify, cancel or suspend Awards.
(2) The Committee shall have sole and complete authority and discretion to
interpret the Plan and all agreements and other documents and instruments
relating to Awards, to adopt, amend and rescind rules for the administration of
the Plan and to make such other determinations and take such other actions that
it deems necessary or advisable for the effective administration of the Plan.
(3) All decisions of the Committee relating to the Plan or any Award shall be
final, conclusive and binding on all persons. Committee decisions shall be made
by a majority of its members present at any meeting at which a quorum is
present. Any decision reduced to writing and signed by all of the members of the
Committee shall be as fully effective as if it had been made at a meeting duly
held.
(c) Limitation of Liability. Neither the Board of Directors nor the Committee,
nor any member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan or
any Award.

 

2



--------------------------------------------------------------------------------



 



5. Types of Awards
The Committee may grant Stock Options and Restricted Shares under and subject to
the provisions of the Plan.
6. Stock Subject to the Plan
(a) Restricted Shares. The maximum number of shares of Common Stock available to
be issued under the Plan pursuant to Restricted Stock Awards is 1,250,000 shares
(subject to adjustment as provided in Section 14).
(b) Stock Options. The maximum number of shares of Common Stock that may be
optioned and sold under the Plan pursuant to Stock Options is 12,500,000 shares
(subject to adjustment as provided in Section 14).
(c) Restoration of Shares. To the extent any shares of Common Stock covered by
an Award are forfeited, not issued or cease to be issuable for any reason,
including, without limitation, because the Award is terminated, canceled or
expires unexercised, then the shares of Common Stock subject to such Award may
again be used for further Awards under the Plan.
(d) Source of Stock. Shares of Common Stock issued under the Plan may consist,
in whole or in part, of authorized but unissued shares or treasury shares. No
fractional shares of Common Stock shall be issued under the Plan.
7. Eligibility and Participation in the Plan
(a) Eligible Recipients. Unless otherwise determined by the Committee,
(1) key employees, including officers, of the Company and its subsidiaries who
are from time to time responsible for the management, growth and protection of
the business of the Company and its subsidiaries are eligible to receive
Restricted Shares and Stock Options; and
(2) Non-Management Directors are eligible to receive Stock Options, but not
Restricted Shares.
(b) Grant of Awards. The Committee shall, in its sole and complete discretion
and subject to the provisions of the Plan, (1) select from time to time the
employees, from among those eligible, who shall receive Awards, (2) determine
the type of Award to be granted and (3) determine and establish the terms,
provisions, conditions and restrictions of each Award, including the number of
shares of Common Stock subject to the Award. Subject to the provisions of the
Plan, Awards may be granted singly or in combination with other Awards or in
combination with, in replacement of, as alternatives to or as the payment form
for grants or rights under any other compensation plan, contract or agreement of
the Company or any subsidiary. Non-Management Directors may be granted Stock
Options as provided in Section 9(d).
(c) No Right to Receive Award. No employee or Non-Management Director shall have
any right to receive an Award or, having received an Award, to receive a future
Award.

 

3



--------------------------------------------------------------------------------



 



(d) Rights of Employees and Others.
(1) Neither the Plan nor any Award shall (i) confer upon any employee or
Non-Management Director any right to remain employed by, or to continue to
provide services to, the Company or any subsidiary, (ii) limit in any way the
right of the Company or any subsidiary to terminate any individual’s employment
by or service on behalf of the Company or any subsidiary, whether or not such
individual is a Participant, or (iii) require the Board of Directors to nominate
any director for reelection by the Company’s stockholders.
(2) No person shall have any rights or claims under or pursuant to the Plan
except in accordance with the provisions of the Plan.
8. Provisions Applicable to Restricted Stock Awards
(a) Terms, Conditions and Restrictions. The Committee shall establish the terms,
conditions, restrictions and other provisions of each Restricted Stock Award.
Unless otherwise specified by the Committee, shares subject to a Restricted
Stock Award shall be restricted for a period of at least one year and not more
than ten years (the “Restriction Period”). Except as provided in Section 8(g)
below, the Participant must remain employed by the Company or a subsidiary
during the Restriction Period or otherwise forfeit all right, title and interest
in and to the Restricted Shares. Notwithstanding the foregoing, if a Participant
retires at or after the age of 55, but before the age of 60, the Restriction
Period shall continue after the Participant’s retirement in accordance with the
terms of the Restricted Stock Award or until the earlier to occur of the events
described in Sections 8(g)(3) and (4) below.
(b) Agreements; Certificates; Stock Legend. Each Restricted Stock Award will be
evidenced by a written agreement, in such form as may be specified by the
Committee, issued by the Company and setting forth the terms, conditions,
restrictions and other provisions of such Award. As a condition to receiving a
Restricted Stock Award, each proposed recipient must execute and deliver such
agreement to the Company. Restricted Shares may be represented by certificates
or be uncertificated. Any certificates for Restricted Shares may, if the
Committee so determines, bear a legend referring to the restrictions and the
instruments to which such shares are subject.
(c) Rights with Respect to Shares. A Participant who receives a Restricted Stock
Award shall have all rights of ownership with respect to such underlying shares
of Common Stock, including the right to vote such shares and to receive any
dividends paid thereon, subject, however, to the provisions of the Plan, the
agreement relating to the Restricted Stock Award and, if such shares are
represented by a certificate, any legend on the certificate for such shares.
Until such time as any restrictions imposed pursuant to Section 8(a) on any
Restricted Shares shall terminate, the Company or its designee will hold such
Restricted Shares in escrow on such Participant’s behalf.
(d) Transferability Restriction. Shares of Common Stock subject to a Restricted
Stock Award may not be sold, pledged, assigned, exchanged, encumbered,
hypothecated, transferred or disposed of in any manner during the Restriction
Period applicable thereto.

 

4



--------------------------------------------------------------------------------



 



(e) Additional Shares Received With Respect to Restricted Shares. Any shares of
Common Stock or other securities of the Company received by a Participant as a
stock dividend on, or in connection with a stock split or combination, share
exchange, reorganization, recapitalization, merger, consolidation or otherwise
with respect to, shares of Common Stock received as a Restricted Stock Award
shall have the same status, be subject to the same restrictions and, if such
shares are represented by a certificate, bear the same legend, if any, as the
shares received pursuant to the Restricted Stock Award.
(f) Tax Reimbursement. In the sole discretion of the Committee, any agreement
relating to a Restricted Stock Award may provide for a tax reimbursement cash
payment to be made by the Company in favor of any Participant in connection with
the tax consequences resulting from a Restricted Stock Award, the lapse of
restrictions on any Restricted Shares or the payment by a Participant of any
taxes related thereto, subject to such conditions as the Committee may specify.
(g) Lapse of Restrictions. Unless otherwise determined by the Committee, any
restrictions imposed pursuant to Section 8(a) on Restricted Shares shall
terminate with respect to such shares on the earliest to occur of the following,
provided, that no restrictions shall lapse less than six months from the date of
award in the event of (2) and (3) below, unless otherwise specified by the
Committee:
(1) the expiration of the Restriction Period (including pursuant to
Section 15(b)(1) below);
(2) the Participant’s retirement at or after the age of 60;
(3) the Participant’s permanent disability; or
(4) the Participant’s death.
Upon the termination of such restrictions, the shares of Common Stock shall be
released from escrow and delivered to the Participant or, in the event of the
Participant’s death, the Participant’s personal representative and, if such
shares are represented by a certificate, any legend on such certificates shall
be removed.
9. Provisions Applicable to Stock Options
(a) Limit on Awards. No Participant shall receive Stock Options for more than
600,000 shares of Common Stock during any fiscal year of the Company.
(b) Agreements. Each Stock Option will be evidenced by a written agreement, in
such form as may be specified by the Committee, issued by the Company and
setting forth the terms, conditions and other provisions of the Stock Option,
including the number of shares of Common Stock covered by the Stock Option, the
exercise price per share, the term of the Stock Option and the vesting schedule.
A Participant may not exercise a Stock Option until he or she executes and
delivers such agreement to the Company.

 

5



--------------------------------------------------------------------------------



 



(c) Terms and Conditions. All Stock Options shall be subject to the following
terms and conditions and to such other terms and conditions consistent with the
terms of the Plan as the Committee shall determine:
(1) Option Price. The exercise price per share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant. The “Fair Market Value” of the Common Stock
on a particular date shall mean, for all purposes under the Plan, the average of
the high and low sales prices of the Common Stock as reported on the New York
Stock Exchange composite tape on that date. In the event that such method for
determining Fair Market Value is not practicable, then the Committee shall
determine the Fair Market Value of the Common Stock in such manner as it deems
appropriate.
(2) Time of Exercise of Option. Unless otherwise determined by the Committee,
each Stock Option shall be exercisable during and over such period ending not
later than ten years from the grant date. Unless otherwise determined by the
Committee, no Stock Option shall be exercisable prior to the first anniversary
of the grant date, except as provided in Sections 9(c)(4) and 15(b)(2) below.
(3) Method of Exercise and Payment. Each Stock Option may be exercised by giving
written notice to the Company specifying the number of shares to be purchased
and accompanied by payment in full (including applicable taxes, if any) in cash
therefor. No Participant shall have any rights to dividends or other rights of a
stockholder with respect to shares subject to his or her Stock Option until he
or she has given written notice of exercise, paid in full for such shares and,
if requested, given the representation described in Section 10 below.
(4) Rights After Termination of Employment.
(i) Retirement. Unless otherwise determined by the Committee, if a Participant’s
employment or directorship terminates by reason of his or her retirement, the
Participant’s Stock Option will continue to vest in accordance with its terms
and may be exercised until the expiration of the stated period of the Stock
Option; provided, however, that if the Participant dies after such termination
of employment or directorship, any unexercised Stock Option, to the extent to
which it was exercisable at the time of the Participant’s death, may thereafter
be exercised by the legal representative of the estate or by the legatee of the
Stock Option under the last will for a period of twelve months from the date of
the Participant’s death or the expiration of the stated period of the Stock
Option, whichever period is the shorter.
(ii) Disability. Unless otherwise determined by the Committee, if a
Participant’s employment or directorship terminates by reason of permanent
disability, the Participant’s Stock Option may thereafter be exercised in full
(except that no Stock Option may be exercised less than six months from the
grant date) for a period of twenty-four months from the date of such termination
of employment or directorship or the stated period of the Stock Option,
whichever period is the shorter; provided, however, that if the Participant dies
within a period of twenty-four months after such termination of employment or
directorship, any outstanding Stock Option may thereafter be exercised by the
legal representative of the estate or by the legatee of the Stock Option under
the last will for a period of twelve months from the date of the Participant’s
death or the expiration of the stated period of the Stock Option, whichever
period is the shorter.

 

6



--------------------------------------------------------------------------------



 



(iii) Death. Unless otherwise determined by the Committee, if a Participant’s
employment or directorship terminates by reason of the Participant’s death, the
Participant’s Stock Option may thereafter be exercised in full by the legal
representative of the estate or by the legatee of the Stock Option under the
last will for a period of twelve months from the date of the Participant’s death
or the expiration of the stated period of the Stock Option, whichever period is
the shorter.
(iv) Other. Unless otherwise determined by the Committee, if a Participant’s
employment or directorship terminates for any reason other than death,
retirement or permanent disability, the Participant’s Stock Option shall
thereupon terminate.
(d) Grant of Stock Options to Non-Management Directors. Non-Management Directors
shall not be eligible to receive any Awards other than Stock Options as
specified in this Section 9(d).
(1) Discretionary Awards. The Committee may grant a Non-Qualified Option to any
Non-Management Director for such number of shares of Common Stock as the
Committee shall determine; provided, however, that such grants of Non-Qualified
Options only may be made (i) immediately following an annual meeting of the
Company’s stockholders to any of the Non-Management Directors who are then
incumbent after such meeting and (ii) in connection with a Non-Management
Director’s election or appointment to the Board of Directors if other than at an
annual meeting.
(2) Terms and Conditions of Stock Options. The Committee shall establish the
terms and conditions of Non-Qualified Options granted to Non-Management
Directors, provided, that any Non-Qualified Option granted to a Non-Management
Director (i) shall have an exercise price per share not less than 100% of the
Fair Market Value of the Common Stock on the date of grant and (ii) shall not be
exercisable earlier than one year from the date of grant, except as provided in
Sections 9(c)(4) and 15(b)(2). Unless otherwise provided in the Plan, all
provisions of the Plan with respect to the terms of Non-Qualified Options
granted to employees shall be applicable to Non-Qualified Options granted to
Non-Management Directors.
(e) Designation of Certain Options as Incentive Stock Options. Stock Options, or
portions thereof, granted to employees may in the discretion of the Committee be
designated as Incentive Stock Options. In addition to the other applicable terms
and conditions contained in this Section 9, the aggregate Fair Market Value of
the shares of Common Stock covered by an Incentive Stock Option (determined at
the time the Stock Option is granted) with respect to which an Incentive Stock
Option is exercisable for the first time by any individual Participant during
any calendar year (under the Plan and all other similar plans of the Company and
its subsidiaries) shall not exceed $100,000 (or such other amount as may be
specified by Section 422(d) of the Code).
(f) Transferability Restriction. Unless otherwise determined by the Committee, a
Stock Option by its terms shall be personal and may not be sold, pledged,
assigned, exchanged, encumbered, hypothecated, transferred or disposed of in any
manner by the Participant other than by will or by the laws of descent and
distribution. During a Participant’s lifetime, only the Participant or a duly
appointed legal representative may exercise the Stock Option, unless otherwise
determined by the Committee.

 

7



--------------------------------------------------------------------------------



 



(g) Repricing Prohibited. Neither the Committee nor the Company shall “reprice”
outstanding Stock Options for any reason. For purposes of the Plan, a
“repricing” means lowering the exercise price per share of an outstanding Stock
Option or any other action that has the same effect or is treated as a repricing
under generally accepted accounting principles and includes, without limitation,
a tandem cancellation of a Stock Option at a time when its exercise price per
share exceeds the fair market value of the underlying Common Stock and exchange
for another option or other equity security (unless such cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction).
(h) Use of Proceeds. Proceeds received by the Company pursuant to the exercise
of Stock Options shall constitute general funds of the Company.
10. Compliance with Applicable Laws; Investment Representation
Notwithstanding any other provision of the Plan or any agreement relating to a
particular Award, the Company shall have no obligation to issue any shares of
Common Stock under the Plan unless such issuance would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity. Prior to the issuance of any shares of Common Stock under the
Plan, the Company may require a written statement that the Participant is
acquiring such shares for his or her own account for investment and not for the
purpose or with the intention of distributing the shares or any part thereof.
Certificates representing shares of Common Stock issued under the Plan may bear
such legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws and regulations and to reflect any
restrictions on transfers.
11. Transfer, Leave of Absence, Etc.
For purposes of the Plan, (a) a transfer of an employee from the Company to a
subsidiary, or vice versa, or from one subsidiary to another, and (b) a leave of
absence, duly authorized in writing by the Company or a subsidiary, shall not be
deemed a termination of employment.
12. Tax Withholding
All distributions under the Plan (including, without limitation, the grant of
Awards and the issuance of Common Stock pursuant to an Award) are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any Award or the issuance of any Common Stock pursuant to an Award
on the satisfaction of applicable withholding obligations (including, without
limitation, by requiring a Participant to relinquish a portion of any proceeds
received by the Participant in connection with the sale of shares acquired upon
exercise of a Stock Option).

 

8



--------------------------------------------------------------------------------



 



13. Prohibition on Loans
The Company shall not loan funds to any Participant for the purpose of paying
the exercise price associated with any Stock Option or for the purpose of paying
any taxes associated with the issuance, exercising or vesting of any Award.
14. Changes in Capitalization
If the outstanding Common Stock shall at any time be changed or exchanged as a
result of a stock dividend, stock split, share combination, exchange or
reclassification, recapitalization, merger, consolidation or other corporate
reorganization affecting the Common Stock, (a) the number and kind of shares
that have been issued and that may thereafter be issued under the Plan, (b) the
number and kind of shares underlying Restricted Stock Awards still subject to a
Restriction Period, (c) the exercise prices and the number and kind of shares
subject to outstanding Stock Options and (d) such other terms of Awards as the
Committee deems appropriate, shall be approximately and equitably adjusted by
the Committee in its sole and complete discretion.
15. Change of Control
(a) Definition. For purposes of the Plan, the term “Change of Control” means the
occurrence of any of the following events following the effective date of the
Plan:
(1) Any “person” (as such term is used in Sections 13(d) and 14 of the Exchange
Act), other than (i) the Company, (ii) any subsidiary of the Company, (iii) any
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any subsidiary of the Company, (iv) any underwriter temporarily
holding securities of the Company pursuant to an offering of such securities or
(v) any person in connection with a transaction described in clauses (i),
(ii) and (iii) of Section 15(a)(2) below, becomes the “beneficial owner” (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 30% or more of the total voting power of the Company’s then
outstanding voting securities, unless such securities (or, if applicable,
securities that are being converted into voting securities) are acquired
directly from the Company in a transaction approved by a majority of the
Incumbent Board (as defined below).
(2) The consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued, or the sale or
other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company (a “Corporate Transaction”),
unless:
(i) the stockholders of the Company immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the outstanding
voting securities of the corporation or other entity resulting from such
Corporate Transaction (including a corporation or other entity that acquires all
or substantially all of the Company’s assets, the “Surviving Company”) or the
ultimate parent company thereof in substantially the same proportion as their
ownership of the voting securities of the Company immediately before such
Corporate Transaction;

 

9



--------------------------------------------------------------------------------



 



(ii) the individuals who were members of the Board of Directors immediately
prior to the execution of the agreement providing for such Corporate Transaction
constitute a majority of the members of the board of directors or equivalent
governing body of the Surviving Company or the ultimate parent company thereof;
and
(iii) no person, other than (A) the Company, (B) any subsidiary of the Company,
(C) any employee benefit plan (or a trust forming a part thereof) maintained by
the Company or any subsidiary of the Company, (D) the Surviving Company, (E) any
subsidiary or parent company of the Surviving Company, or (F) any person who,
immediately prior to such Corporate Transaction, was the beneficial owner of
securities of the Company representing 30% or more of the total voting power of
the Company’s then outstanding voting securities, is the beneficial owner of 30%
or more of the total voting power of the then outstanding voting securities of
the Surviving Company or the ultimate parent company thereof.
(3) The stockholders of the Company approve a complete liquidation or
dissolution of the Company.
(4) Directors who, as of the effective date of the Plan, constitute the Board of
Directors (the “Incumbent Board”), cease to constitute at least a majority of
the Board of Directors (or, in the event of any merger, consolidation or
reorganization the principal purpose of which is to change the Company’s state
of incorporation, form a holding company or effect a similar reorganization as
to form, the board of directors of such surviving company or its ultimate parent
company); provided, however, that any individual becoming a member of the Board
of Directors subsequent to the effective date of the Plan whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened proxy contest
relating to the election of directors.
Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding voting securities of the
Company as a result of the acquisition of voting securities by the Company
which, by reducing the number of voting securities outstanding, increases the
proportional number of voting securities beneficially owned by the Subject
Person, provided, that if a Change of Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such acquisition by the Company, the Subject Person becomes
the beneficial owner of any additional voting securities that increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person to 30% or more of the total voting power, then a Change of
Control will have occurred.

 

10



--------------------------------------------------------------------------------



 



(b) Effect of Change of Control. Notwithstanding any other provision of the
Plan, upon a Change of Control:
(1) Restricted Shares. In the event of a Change of Control as described in
Section 15(a)(2), as shall be determined by the Committee: (i) any Restricted
Shares shall be canceled and the Company shall make a cash payment to those
Participants in an amount equal to the highest price per share received by the
holders of Common Stock in connection with such Change of Control multiplied by
the number of Restricted Shares then held by such Participant, with any non-cash
consideration to be valued in good faith by the Committee; or (ii) the
Restriction Periods with respect to all outstanding Restricted Shares shall
immediately lapse. In the event of a Change of Control as described in
Section 15(a)(1), (3) or (4), the Restriction Periods with respect to all
outstanding Restricted Shares shall immediately lapse.
(2) Stock Options. In the event of a Change of Control, all outstanding Stock
Options shall become fully vested and immediately exercisable. Notwithstanding
any other provision of the Plan, any Participant whose employment or
directorship terminates following a Change of Control may exercise his or her
Stock Option in full for a period ending on the earlier of the date of
expiration of such Stock Option or the date which is twelve months after such
termination of employment or directorship.
(c) Deemed Change of Control. If the Company enters into an agreement or series
of agreements or the Board of Directors adopts a resolution that results in the
occurrence of a Change of Control, and the employment or directorship of a
Participant is terminated after the entering into of such agreement or series of
agreements or the adoption of such resolution, then, upon the occurrence of the
Change of Control, a Change of Control shall be deemed to have retroactively
occurred on the date of entering into of the earliest of such agreements or the
adoption of such resolution.
16. Amendments
The Board of Directors or the Committee may suspend or terminate the Plan at any
time and the Committee may amend or modify the Plan and amend, modify, cancel or
suspend any Award at any time and from time to time; provided, however, that
without the consent of the Participant affected, no such suspension,
termination, cancellation, amendment or modification may materially impair the
rights of any Participant under any Award theretofore granted, except as
provided in Section 17 below. Notwithstanding the foregoing, without the
requisite vote of the Company’s stockholders, no such amendment or modification
may:
(a) increase the total number of shares of Common Stock issuable under the Plan
pursuant to Section 6;
(b) expand the type of Awards available under the Plan;
(c) materially expand the class of persons eligible to receive Awards;
(d) extend the term of the Plan;
(e) materially change the method of determining the exercise price per share of
Stock Options;
(f) “reprice” an outstanding Stock Option;
(g) increase the maximum number of shares subject to Stock Options that may be
granted to a Participant; or
(h) delete or limit the provisions of Section 9(g) (repricing prohibition) or
Section 13 (loan prohibition).
In addition, any “material revision” of the Plan (within the meaning of the
rules of the New York Stock Exchange) not listed in Sections 16(a) through (h)
above also shall require the requisite vote of the Company’s stockholders.

 

11



--------------------------------------------------------------------------------



 



17. Cancellation of Outstanding Options
If the Committee, after consulting with management of the Company, determines
that application of an accounting standard in compliance with any statement
issued by the Financial Accounting Standards Board concerning the treatment of
Stock Options would have a significant adverse effect on the Company’s financial
statements because of the fact that Stock Options granted before the issuance of
such statement are subject to new accounting rules, then the Committee in its
absolute discretion may cancel and revoke all outstanding Stock Options to which
such adverse effect is attributed and the holders of such Stock Options shall
have no further rights in respect thereof. Such cancellation and revocation
shall be effective upon written notice by the Committee to the holders of such
Stock Options.
18. Foreign Jurisdictions
Awards granted to Participants who are foreign nationals or who are employed by
the Company or any of its subsidiaries outside of the United States may have
such terms and conditions different from those specified in the Plan and such
additional terms and conditions as the Committee, in its judgment, determines to
be necessary, appropriate or desirable to foster and promote achievement of the
material purposes of the Plan and to fairly accommodate for differences in local
law, tax policy or custom or to facilitate administration of the Plan. The
Committee may approve such sub-plans, appendices or supplements to, or
amendments, restatements or alternative versions of, the Plan as it may consider
necessary, appropriate or desirable, without thereby affecting the terms of the
Plan as in effect for any other purpose. The special terms and any appendices,
supplements, amendments, restatements or alternative versions, however, shall
not include any provisions that are inconsistent with the terms of the Plan as
then in effect, unless the Plan could have been amended to eliminate such
inconsistency without further approval by the Company’s stockholders.
19. Compliance with Section 16(b)
With respect to Participants who are subject to Section 16 of the Exchange Act
(“Reporting Persons”), transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 under the Exchange Act. All transactions
under the Plan involving Reporting Persons are subject to such conditions,
regardless of whether the conditions are expressly set forth in the Plan. Any
provision of the Plan that is contrary to a condition of Rule 16b-3 shall not
apply to such Reporting Persons.
Adopted September 29, 2003
Amended September 27, 2004, September 26, 2005 and June 1, 2008

 

12



--------------------------------------------------------------------------------



 



Amendment
to
FedEx Corporation
Incentive Stock Plan
and
1997, 1999 and 2002 Stock Incentive Plans
Incentive Stock Plan
Effective with respect to stock options granted on or after June 1, 2006,
Section 9(c)(4)(i) of the FedEx Corporation Incentive Stock Plan, as amended, is
hereby amended so that, as amended, it reads in its entirety as follows:
“(i) Retirement. Unless otherwise determined by the Committee, if a
Participant’s employment or directorship terminates by reason of his or her
retirement, the Participant’s Stock Option will cease vesting but, solely to the
extent exercisable at the time of the Participant’s retirement, may thereafter
be exercised until the expiration of the stated period of the Stock Option;
provided, however, that if the Participant dies after such termination of
employment or directorship, any unexercised Stock Option, to the extent to which
it was exercisable at the time of the Participant’s death, may thereafter be
exercised by the legal representative of the estate or by the legatee of the
Stock Option under the last will for a period of twelve months from the date of
the Participant’s death or until the expiration of the stated period of the
Stock Option, whichever period is the shorter.”
1997 and 2002 Stock Incentive Plans
Effective with respect to stock options granted on or after June 1, 2006, the
first paragraph of paragraph 6(d) of the FedEx Corporation 1997 Stock Incentive
Plan, as amended, and the FedEx Corporation 2002 Stock Incentive Plan, as
amended, is hereby amended so that, as amended, it reads in its entirety as
follows:
“(d) Rights After Termination of Employment. Unless otherwise determined by the
Committee, if an optionee’s employment by the Corporation or a subsidiary or a
director’s directorship terminates by reason of such person’s retirement, the
optionee’s option will cease vesting but, solely to the extent exercisable at
the time of retirement, may thereafter be exercised until the expiration of the
stated period of the option; provided, however, that if the optionee dies after
such termination of employment or directorship, any unexercised option, to the
extent to which it was exercisable at the time of the optionee’s death, may
thereafter be exercised by the legal representative of the estate or by the
legatee of the option under the last will for a period of twelve months from the
date of the optionee’s death or until the expiration of the stated period of the
option, whichever period is the shorter.”

 

13



--------------------------------------------------------------------------------



 



1999 Stock Incentive Plan
Effective with respect to stock options granted on or after June 1, 2006, the
first paragraph of paragraph 6(d) of the FedEx Corporation 1999 Stock Incentive
Plan, as amended, is hereby amended so that, as amended, it reads in its
entirety as follows:
“(d) Rights After Termination of Employment. Unless otherwise determined by the
Committee, if an optionee’s employment by the Corporation or a subsidiary
terminates by reason of such person’s retirement, the optionee’s option will
cease vesting but, solely to the extent exercisable at the time of retirement,
may thereafter be exercised until the expiration of the stated period of the
option; provided, however, that if the optionee dies after such termination of
employment, any unexercised option, to the extent to which it was exercisable at
the time of the optionee’s death, may thereafter be exercised by the legal
representative of the estate or by the legatee of the option under the last will
for a period of twelve months from the date of the optionee’s death or until the
expiration of the stated period of the option, whichever period is the shorter.”
Approved by the Compensation Committee on January 8, 2006

 

14



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
PURSUANT TO
FEDEX CORPORATION
INCENTIVE STOCK PLAN, AS AMENDED
A STOCK OPTION for a total of  _____  shares of Common Stock, par value $.10 per
share, of FedEx Corporation, a Delaware corporation (the “Company”), is hereby
granted to  _____  (the “Optionee”), at the price determined as provided herein,
and in all respects subject to the terms, definitions and provisions of the
Company’s Incentive Stock Plan, as amended (the “Plan”), which is incorporated
herein by reference.
1. Option Price. The option price is $_____  for each share, being one hundred
percent (100%) of the fair market value, as determined by the Committee, of the
Common Stock on the date of grant of this Option.
2. Exercise of Option. This Option shall be exercisable in accordance with
provisions of Section 9 of the Plan as follows:
(i) Schedule of Rights to Exercise. Twenty-five percent (25%) after one year
from the date of grant; fifty percent (50%) after two years; seventy-five
percent (75%) after three years; and one hundred percent (100%) after four
years.
(ii) Restrictions on Exercise. This Option may not be exercised if the issuance
of the shares upon such exercise would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of this Option, the Company may require the person exercising this
Option to make any representation and warranty to the Company as may be required
by any applicable law or regulation.
3. Designation of Certain Option Shares as Incentive Stock Options. The maximum
number of option shares granted hereunder are (as permitted by the Plan) hereby
designated incentive stock options, as that term is defined in Section 422 of
the Internal Revenue Code (the “ISO Shares”). Pursuant to the exercise schedule
as provided in Section 2(i) of this Agreement, the number of ISO Shares and
non-qualified option shares (“NQO Shares”) exercisable on and after the
anniversaries described in such Section 2(i) shall be as set forth in the table
below; provided, however, that if pursuant to any provision of the Plan or
amendment to this Agreement any of the option shares hereby granted become
exercisable sooner than as provided in Section 2(i) hereof, then to the extent
that the aggregate fair market value (determined at the time of grant) of shares
with respect to which incentive stock options are exercisable for the first time
by the Optionee during any calendar year under the Plan and all other similar
plans of the Company and its subsidiaries exceeds $100,000, the options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as non-qualified options.

 

 



--------------------------------------------------------------------------------



 



                  Anniversary of   ISO     NQO   Grant Date   Shares     Shares
 
 
               

(i) Notice to Company of Disposition of ISO Shares. Optionee agrees that, in the
event the Optionee disposes of any of the ISO Shares within one year after the
date of exercise of the option to purchase same, the Optionee will promptly
provide the Company the following information in writing, when requested:
(i) the number of ISO Shares so disposed of, (ii) the price paid for such shares
by the Optionee upon the exercise of the option, and (iii) the price or other
consideration received for such shares.
4. Transferability of Option. This Option may not be sold, pledged, assigned,
exchanged, encumbered, hypothecated, transferred or disposed of in any manner
otherwise than by will or the laws of descent or distribution and may be
exercised during the lifetime of the Optionee only by the Optionee or a duly
appointed legal representative. The terms of this Option shall be binding upon
the heirs, personal representatives and successors of the Optionee.
5. Term of Option. This Option may not be exercised more than ten (10) years
from the date of grant of this Option, as set forth below, and may be exercised
during such term only in accordance with the Plan and the terms of this Option.
6. Optionee Acknowledgment. Optionee acknowledges receipt of a copy of the Plan
and represents that such Optionee is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all the terms and provisions
thereof. Optionee further acknowledges that the Company will not make any loans
for the purpose of exercising this Option or paying any tax liability associated
with the exercise of this Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Option.

 

2



--------------------------------------------------------------------------------



 



Date of Grant: ___________.

            FEDEX CORPORATION
      By:           CHAIRMAN, PRESIDENT AND        CHIEF EXECUTIVE OFFICER     
    OPTIONEE         

 

3



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AGREEMENT
PURSUANT TO
FEDEX CORPORATION INCENTIVE STOCK PLAN, AS AMENDED
THIS RESTRICTED STOCK AGREEMENT is made this  _____  day of  _____, 20  _____,
by and between  _____  (the “Participant”) and FedEx Corporation, a Delaware
corporation (the “Company”), pursuant to the Company’s Incentive Stock Plan, as
amended (the “Plan”), which is incorporated into and forms a part of this
Agreement.
WHEREAS, the Committee (as defined in the Plan) on  _____, authorized and
directed the Company to make an award of stock to the Participant under the Plan
for the purposes expressed in the Plan;
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, the parties agree as follows:
1. Grant of Stock. In accordance with the terms of the Plan and subject to the
further terms, conditions and restrictions contained in this Agreement, the
Company hereby grants to the Participant  _____  shares (the “Shares”) of the
Company’s common stock, $.10 par value (the Common Stock”). As long as the
Shares are subject to the Restrictions set forth in Section 4 of this Agreement,
such shares shall be deemed to be, and are referred to in this Agreement as, the
“Restricted Shares.”
2. Shares. Restricted Shares shall be deposited with the Company or its designee
to be held in escrow until such Shares are released to the Participant or
forfeited in accordance with this Agreement. The Participant shall,
simultaneously with the delivery of this Agreement, deliver to the Company a
stock power, in blank, executed by the Participant.
If any Restricted Shares are forfeited, the Company shall direct the transfer
agent of the Common Stock to make the appropriate entries in its records showing
the cancellation of the Restricted Shares and to return the Shares represented
thereby to the Company’s treasury.
3. Adjustments in Restricted Shares. In the event the outstanding Common Stock
is changed or exchanged as a result of a stock dividend, stock split, share
combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the Common Stock, the
Committee shall make approximate and equitable adjustments in the Restricted
Shares corresponding to adjustments made by the Committee in the number and kind
of shares which may be issued under the Plan. Any new, additional or different
securities to which the Participant shall be entitled in respect of Restricted
Shares by reason of such adjustment shall be deemed to be Restricted Shares and
shall be subject to the same terms, conditions, and restrictions as the
Restricted Shares so adjusted.
4. Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement, Restricted Shares, and all rights
with respect to such Shares, may not be sold, pledged, assigned, exchanged,
encumbered, hypothecated, transferred or disposed of in any manner and shall be
subject to the risk of forfeiture contained in Section 5 of this Agreement (such
limitations on transferability and risk of forfeiture being herein referred to
as “Restrictions”), but the Participant shall have all other rights of a
stockholder, including, but not limited to, the right to vote and receive
dividends on Restricted Shares.

 

4



--------------------------------------------------------------------------------



 



5. Forfeiture of Restricted Shares. In the event that the Participant’s
employment by the Company or a subsidiary terminates for any reason other than
his or her death, retirement or permanent disability, such event shall
constitute an “Event of Forfeiture” and all Shares which at that time are
Restricted Shares shall thereupon be forfeited by the Participant to the Company
without payment of any consideration by the Company, and neither the Participant
nor any successor, heir, assign or personal representative of the Participant
shall have any right, title or interest in or to such Restricted Shares.
6. Lapse of Restrictions. (a) Except as provided in subsection (b) below, the
Restrictions on the Restricted Shares granted under this Agreement shall lapse
ratably on each of the first through fourth anniversaries of the date of this
Agreement, including in the event the Participant retires at or after the age of
55, but before the age of 60, in accordance with the following schedule:

              Number of Shares on   Date   Which Restrictions Lapse  
 
       

(b) The Restrictions shall lapse on the Restricted Shares (if not already lapsed
pursuant to subsection (a) above) on the later of (i) the Participant’s
retirement at or after the age of 60, permanent disability or death or (ii) the
first anniversary of the date of this Agreement.
(c) Upon lapse of the Restrictions in accordance with this Section, the Company
shall, as soon as practicable thereafter, deliver to the Participant
unrestricted Shares with respect to which such Restrictions have lapsed.
7. Tax Equalization Bonus. The Company shall, provided the Participant has
furnished the Company evidence of having timely made the election under Section
83(b) of the Internal Revenue Code with respect to the grant of the Shares, pay
for the benefit of the Participant a bonus equal to the gross amount of Federal
income taxes, Medicare tax and loss of itemized deduction for such Federal
income taxes for which the Participant has incurred a liability solely as a
result of the grant of the Shares, the making of such election and the payment
of such bonus. All of such payment shall be made in the form of Federal income
tax withholding payments on or before December 31, 20  _____. No such bonus
shall be paid unless the Participant makes such election and furnishes the
Company proof of such election in such form and manner as the Company shall
prescribe.
8. Withholding Requirements. Whenever payments hereunder are to be made in cash,
or Restrictions lapse with respect to Restricted Shares, the Company shall have
the right to withhold from sums due to the Participant (or to require the
Participant to remit to the Company) an amount sufficient to satisfy any
Federal, state or local withholding tax requirements prior to making such
payments or delivering such Shares.

 

5



--------------------------------------------------------------------------------



 



9. Effect of Employment. Nothing contained in this Agreement shall confer upon
the Participant the right to continue in the employment of the Company or affect
any right which the Company may have to terminate the employment of the
Participant.
10. Amendment. This Agreement may not be amended except with the consent of the
Committee and by a written instrument duly executed by the Participant and the
Company.
11. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. The terms of this Agreement shall in all respects be
subject to the terms of the Plan. Participant acknowledges receipt of a copy of
the Plan, which is attached hereto, represents that he or she is familiar with
the terms and provisions thereof and accepts the award of Shares hereunder
subject to all of the terms and conditions thereof and of this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions and interpretations of the Committee upon any questions arising under
the Plan or this Agreement.
IN WITNESS WHEREOF, the Company and the Participant have each executed and
delivered this Agreement as of the date first above written.

              ATTEST:   FEDEX CORPORATION    
 
           
 
  By:        
 
Assistant Secretary
     
 
Chairman, President and    
 
      Chief Executive Officer    
 
                PARTICIPANT:    
 
           
 
                     

 

6



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS FOR U. S. EMPLOYEES
1. Stock Plan. The stock option grant is subject to the terms, definitions and
provisions of the stock plan (“Plan”) designated in the grant detail on the
Merrill Lynch website.
2. Option Price. The option price for each share is one hundred percent (100%)
of the fair market value, as determined by the Compensation Committee, of FedEx
Corporation (“FedEx”) common stock on the date of grant.
3. Exercise of Option. The option is only exercisable in accordance with the
provisions of the Plan and pursuant to the vesting schedule contained in the
grant detail on the Merrill Lynch website. The option may not be exercised if
the issuance of the shares upon such exercise would constitute a violation of
any applicable federal or state securities or other law or regulation. As a
condition to the exercise of the option, FedEx may require the employee
exercising the option to make any representation and warranty to FedEx as may be
required by any applicable law or regulation.
4. Designation of Certain Option Shares as Incentive Stock Options. The maximum
number of option shares granted are (as permitted by the Plan) designated
incentive stock options (“ISO Shares”), as that term is defined in Section 422
of the Internal Revenue Code. If, pursuant to any provision of the Plan or
amendment to the grant, any of the option shares granted become exercisable
sooner than stated at the time of grant, then to the extent that the aggregate
fair market value (determined at the time of grant) of shares with respect to
which incentive stock options are exercisable for the first time during any
calendar year under the Plan and all other similar plans of FedEx and its
subsidiaries exceeds $100,000, the options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
non-qualified options.
5. Notice to FedEx of Disposition of ISO Shares. In the event any of the ISO
Shares are disposed of within one year after the date of exercise of the option
to purchase same, employee will promptly provide the following information to
FedEx in writing, if requested: (i) the number of ISO Shares so disposed of,
(ii) the price paid for such shares upon the exercise of the option, and
(iii) the price or other consideration received for such shares.
6. Transferability of Option. The option may not be sold, pledged, assigned,
exchanged, encumbered, hypothecated, transferred or disposed of in any manner
other than by will or the laws of descent or distribution and may be exercised
during the lifetime of the employee receiving the option grant only by said
employee or a duly appointed legal representative. The terms of the option shall
be binding upon heirs, personal representatives and successors.
7. Term of Option. The option may not be exercised more than ten (10) years from
the date of grant of the option and may be exercised during such term only in
accordance with the Plan and the terms of this option.

8.   Optionee Acknowledgment. By accepting the stock option grant, Optionee
acknowledges:

  •   receipt of an online copy of the Plan;     •   familiarity with the terms
and provisions of the Plan;     •   agreement that this stock option is subject
to all the Plan terms and provisions;     •   understanding that FedEx will not
make any loans for the purpose of exercising a stock option or paying any tax
liability associated with the exercise; and     •   agreement to accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee upon any questions arising under the Plan or this grant.

 

7



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS FOR NON-U. S. EMPLOYEES
1. Stock Plan. The stock option grant is subject to the terms, definitions and
provisions of the stock plan (“Plan”) designated in the grant detail on the
Merrill Lynch website.
2. Option Price. The option price for each share is one hundred percent (100%)
of the fair market value, as determined by the Compensation Committee, of FedEx
Corporation (“FedEx”) common stock on the date of grant.
3. Exercise of Option. The option is only exercisable in accordance with the
provisions of the Plan and pursuant to the vesting schedule contained in the
grant detail on the Merrill Lynch website. The option may not be exercised if
the issuance of the shares upon such exercise would constitute a violation of
any applicable federal, state or foreign securities or other law or regulation.
As a condition to the exercise of the option, FedEx may require the employee
exercising the option to make any representation and warranty to FedEx as may be
required by any applicable law or regulation.
4. Non-Classification of Shares for U.S. Tax Purposes. The option shares herein
granted are not classified as either incentive stock options or non-qualified
options for purposes of United States income tax laws.
5. Transferability of Option. The option may not be sold, pledged, assigned,
exchanged, encumbered, hypothecated, transferred or disposed of in any manner
other than by will or the laws of descent or distribution and may be exercised
during the lifetime of the employee receiving the option grant only by said
employee or a duly appointed legal representative. The terms of the option shall
be binding upon heirs, personal representatives and successors.
6. Term of Option. The option may not be exercised more than ten (10) years from
the date of grant of the option and may be exercised during such term only in
accordance with the Plan and the terms of this option.
7. Applicable Laws. The stock option grant has been made in and shall be
governed and interpreted and construed in accordance with the laws of the State
of Tennessee, U.S.A.;
8. Optionee Acknowledgment. By accepting the stock option grant, Optionee
acknowledges:

  •   receipt of an online copy of the Plan;     •   familiarity with the terms
and provisions of the Plan;     •   agreement that this stock option is subject
to all the Plan terms and provisions;     •   that neither FedEx or any person
acting on behalf of FedEx has advised Optionee with respect to the option or
received a fee from Optionee in connection with the option;     •  
understanding that FedEx will not make any loans for the purpose of exercising a
stock option or paying any tax liability associated with the exercise; and     •
  agreement to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee upon any questions arising under
the Plan or this grant.

 

8